Citation Nr: 1440264	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-07 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to April 27, 2014.  

2.  Entitlement to an increased initial rating for PTSD in excess of 70 percent since April 27, 2014.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, mother, and stepfather



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2001 to January 2004.  

This matter originally comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In the August 2010 rating decision, the Veteran was granted service connection for PTSD and awarded a 10 percent evaluation from December 30, 2009, the date of the claim.  VA increased the evaluation to 30 percent in a March 2011 rating decision, with the same effective date.  In a May 2014 rating decision, VA increased the evaluation to 70 percent, effective April 27, 2014.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has stated interest in a 50 percent or 70 percent rating, but as no waiver has been received the issues are still on appeal.  

The Veteran was afforded a videoconference hearing in July 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing was created and associated with the claims file.  

This claim was previously remanded by the Board in February 2014.  The requirements of the remand were fulfilled and the case was properly returned to the Board.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals an additional record which is pertinent to the present appeal.  The Veteran's hearing transcript is located in Virtual VA.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows the Veteran's PTSD prior to April 27, 2014 is manifested by occupational and social impairment with occasional decrease in work efficiency due to such symptoms as depressed mood, anxiety, panic attacks, and sleep impairment.  

2.  The preponderance of the evidence shows the Veteran's PTSD since April 27, 2014 is manifested by occupational and social impairment, with deficiencies in most areas and symptoms such as difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work-like setting.  Total social and industrial impairment is not shown.


CONCLUSIONS OF LAW

1.  For the period prior to April 27, 2014, the criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).  

2.  For the period since April 27, 2014, the criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As this is an appeal arising from the initial grant of service connection, the notice that was provided in January 2010 before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  The Veteran has not argued otherwise.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in August 2010 and April 2014.  There is no additional evidence that need be obtained.  

Merits of the Claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal),due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.
 
A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

The maximum schedular 100 percent rating for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning scale, with scores ranging between zero and 100 percent.  Global Assessment of Functioning scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the Global Assessment of Functioning scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  DSM-IV at 44.  While Global Assessment of Functioning scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.  38 C.F.R. § 4.2 (2013).  

The Veteran has a history of VA outpatient PTSD treatment since at least March 2010.  In March 2010 he was noted to have nightmares, social avoidance, hypervigilance, depression, and anxiety.  He was assessed a GAF score of 48.  In June 2010, the Veteran reported that his sleep was improving, he was having fewer nightmares, and that his depression was better.  He was still noted to have hypervigilance.  He was assessed a GAF score of 50.  

The Veteran was afforded a VA examination in August 2010.  There, he was noted to be a supervisor at his full-time work and that he lived with his mother.  The Veteran reported that he sometimes had panic attacks, but denied depression and suicidal or homicidal ideation.  He complained of some sleep impairment with nightmares.  He also reported symptoms such as intrusive recollections, avoidance behaviors, decreased interest in activities, feelings of detachment and estrangement, anger, irritability, and antisocial behavior.  He was assessed a GAF score of 65.  

In a February 2011 VA outpatient treatment record, the clinician noted that there was no evidence of depression, anger, manic symptoms, anxiety, or hypervigilance.  The Veteran was assessed a GAF of 55.  In April 2011, the Veteran reported feelings of being down, depressed, and hopelessness.  He was noted to have a loss of interest or pleasure in activities and to panic in crowds.  In Just 2011, the Veteran reported flashbacks, anxiety, and panic attacks due to running out of his medications.  In September 2011, the Veteran reported he was not having flashbacks and that he was sleeping better with no nightmares.  He reported having no irritability, panic, or suicidal or homicidal ideation.  A December 2011 record notes improvement of his nightmares and flashbacks and stable mood with irritability and anxiety.  He reported being social with his coworkers but had some difficulty with his work, home and social life.  He was noted to have difficulty remembering his trauma from service.  A March 2013 record shows moderate improvement in that he slept well but still has nightmares, flashbacks, and anxiety with some irritability.  His mood was stable and he had no suicidal ideation.  In April 2013, he reported doing fairly well with no hopelessness.  A depression screen was negative.  Despite this, he still had nightmares and panic attacks due to triggers such as crowds of people at the movies.  

The Veteran was afforded a VA examination in April 2014.  There, he was noted to have deficiencies in most areas, sleep impairment, anxiety, depression, fatigue, and emotional instability.  He reported recurring memories and dreams of his in-service trauma, avoidance behaviors, decreased interest in hobbies, feelings of detachment and estrangement, irritability, hypervigilance, exaggerated startle response, difficulty with concentration, and mild memory loss.  He was noted to have disturbances of motivation and mood, difficulty establishing and maintaining work and social relationships, and difficulty in adapting to stressful situations such as work.  The Veteran was noted to be employed, but was found to have employment-related difficulties such as understanding and following complex instructions, dealing with peers and supervisor, and solving problems on the job.  

The Veteran has submitted lay statements such as his March and September 2010 reports of worsening symptoms, having to take time off work because of his symptoms, panic attacks several times per week, lack of socializing except with his parents, and general difficulty with his family and coworkers.  

The Veteran, his mother and stepfather also gave testimony at the July 2013 hearing.  They stated that the Veteran worked, but preferred to work at night when there were fewer people around.  They also noted that he preferred to do his shopping in the middle of the night for the same reasons.  The Veteran reported missing 1 to 3 days of work per month because of panic attacks.  He admitted to a confrontation with one client and to sometimes butting heads with his coworkers.  The Veteran's mother described that he sometimes experienced nausea and diarrhea due to his PTSD.  The Veteran stated that symptoms can be caused by triggers reminding him of service or large groups of people.  The Veteran was reported to have obsessive behaviors in addition to those discussed above.  He stated he was irritable while driving.  

For the period prior to April 27, 2014, the Veteran's symptoms do not warrant a rating in excess of 30 percent.  He has symptoms such as depression, anxiety, sleep impairment, nightmares, and flashbacks.  Despite this, the Veteran is employed full-time and has risen to a supervisory position.  He has avoidance behaviors, but admits to interacting with his family.  His affect is not flattened, his speech is easily understood and his judgment and abstract thinking are unimpaired.  He has reported being unable to remember his trauma in service, but his short- and long-term memory are mostly unimpaired and he does not show symptoms such as forgetting to complete tasks.  He experiences panic attacks, but there is no evidence that they occur more than once per week.  The Veteran's GAF score ranged from 48 to 65, which places his symptoms anywhere from serious to mild.  In fact, the evidence shows that the Veteran's symptoms improved over this period.  Several outpatient treatment records note improvement in sleep, with fewer nightmares and flashbacks.  Treatment records also show lessening depression and mood stabilization.  Some of the Veteran's symptoms are more present when he runs out of medication.  The Veteran's GAF scores also showed some overall improvement, going from 48 to 50 to 65 to 55 over this period.  

For the period since April 27, 2014, the Veteran's symptoms do not warrant a rating in excess of 70 percent.  As noted above, the Veteran is employed full-time, sometimes in a supervisory capacity.  He lives on his own and is able to manage his affairs and the activities of daily life.  He has many symptoms of PTSD, but no delusions, hallucinations, or suicidal or homicidal ideation.  He is consistently oriented to time and place.  He is knows who his family is, who he is, and what his occupation is.  

Staged ratings are already in effect as described above.  Further staging of rating is not necessary as the Veteran's symptoms are unchanged during each period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered whether the Veteran's PTSD warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran has PTSD symptoms including feelings of detachment and estrangement, sleep impairment, hypervigilance, irritability, exaggerated startle response, depression, anxiety, disturbances of motivation and mood, difficulty establishing and maintaining work and social relationships, and difficulty in adapting to stressful situations such as work.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 9411 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.  

As the preponderance of the evidence is against the claims the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to an increased initial rating for PTSD in excess of 30 percent prior to April 27, 2014 is denied.  

Entitlement to an increased initial rating for PTSD in excess of 70 percent since April 27, 2014 is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


